Citation Nr: 1230133	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  01-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1966. 

By April 1999 decision, the Board denied service connection for a low back disability, finding that the claim was not well grounded.  Normally, when there is such a previous denial, a claim will not be reopened and considered unless new and material evidence has been received. 38 U.S.C.A. § 5108.  In this case, however, in March 2000, the RO readjudicated the claim on a de novo basis, following a liberalizing change in the law, namely, the Veterans Claims Assistance Act of 2000 (VCAA).  Thus, this matter comes before the Board of Veterans' Appeals (Board) from a March 2000 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2004, the Veteran testified before a Veterans Law Judge, sitting in Washington, D.C., at a videoconference hearing from the RO.  (That Judge has since retired and the Veteran declined the opportunity to be heard by another Judge in June 2012.)  In an August 2004 decision, the Board denied service connection for a low back disability.  The Veteran filed a timely appeal to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2007 Memorandum Decision, the Court remanded the appeal to the Board, finding that the Board had failed to provide an adequate statement of reasons and bases for its determination.  Once again, the Board denied the claim in September 2008, and the Veteran appealed to the Court, which in June 2011 set aside the Board's September 2008 decision and remanded it for further action to produce adequate reasons and bases for its determination.  Since that time, the Veteran's representative submitted a January 2012 private medical opinion and has waived RO consideration of it.  


FINDING OF FACT

The Veteran's current chronic low back disability is causally related to an in-service injury. 


CONCLUSION OF LAW

Low back disability was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background 

Service treatment records (STRs) show that on the Veteran's enlistment examination in March 1961, the clinical evaluation of the spine was normal.  He was seen in July 1963 when he complained of a backache after getting twisted up in a rope.  He said he was climbing down and twisted his back.  Physical examination revealed a full range of motion, with no spasm or tenderness.  The diagnosis was questionable back strain.  On follow-up evaluation, later that month, he reported having intermittent backache for four years, and the examiner noted that the condition had existed prior to service.  The Veteran indicated that the condition had been aggravated by the rope training.  He stated that his back hurt on bending, with radiation of pain to the entire back.  Physical examination was entirely normal, and X-rays of the back revealed no abnormality. 

STRs further show that, in April 1964, the Veteran was seen for intermittent backache.  Clinical evaluation revealed tenderness in the lumbar region.  The impression was strained muscles.  In October 1964, he reported that he had developed low back pain on the right side.  On tension of the back, the pain radiated to the groin and into the medial thighs.  The pain was not increased by Valsalva movement.  Examination revealed limitation of flexion and torsion of the back.  The Veteran was given an injection of Robaxin, which provided temporary relief.  Later that month, he complained of low back pain after physical training.  He was sent for an orthopedic consultation.  On orthopedic consultation in November 1964, examination of the back was relatively normal.  The Veteran had no pain at that time, and the reflexes on his legs were normal, with no sensory changes.  The impression was history of lumbosacral muscle strain.  On separation examination in March 1966, clinical evaluation of the spine was normal. 

Post-service medical evidence shows that the earliest indication of any low back problem was in September 1995.  In September 1995, the Veteran underwent X-rays and a magnetic resonance imaging scan (MRI) of the lumbar spine which revealed spondylosis and disc space narrowing at the L4-5 level, and mild disc space narrowing at the L5-S1 level. 

In an October 1995 statement, a private doctor, Dr. W.B., reported seeing the Veteran for consultation in September 1995.  At that time, the Veteran attributed his back pain to an injury while in the military service when he said he fell into a self- propelled howitzer, landing on his low back.  He said he was offered a back fusion and full medical disability later because of the injury, but refused and instead completed his tour of duty.  He indicated that he had had other minor falls, but no severe back injury.  He stated that he was in constant pain in his low back from the mid-lumbar area to the lumbosacral areas bilaterally that had worsened about a month earlier without any particular provocation.  The findings on physical examination were noted. 

A private discharge summary dated in November 1995 showed that the Veteran underwent a lumbar laminectomy.  He was doing quite well at the time of discharge, and thereafter he was started on a program of physical therapy. 

In October 1996, the Veteran testified at a hearing at the RO that he had sustained a back injury in service during 1962 or 1963, while he was stationed at Fort Hood, Texas.  He indicated that he had been assigned to move a tracked vehicle, and when he climbed up on the tracks of the tank and through the hatch, the driver's seat broke and he fell inside.  To the best of his recollection, he remembered being retrieved, but other details were "sketchy" because he had passed out at that time.  He claimed he was taken to the hospital dispensary, where examination findings were essentially normal.  He testified his back hurt in service, but he did not want to become a complainer, so he tolerated the pain.  He said part of his treatment at the dispensary following the tank accident involved the removal of two metal fragments, and being taped from across the ribs to his arms. 

On VA examination in January 1997, the Veteran stated that he had originally injured his low back in 1963 when he fell into a self-propelled howitzer, landing on his low back.  He indicated that he had continued problems with his low back and subsequently had an MRI scan which showed moderate central canal stenosis at the levels of L3-4 and L4-5, with lumbar stenosis.  He said he underwent a lumbar laminectomy in November 1995.  He denied any history of recent trauma.  In his diagnoses, the examiner noted the Veteran had a history of pain in his low back, and that he was status post lumbar laminectomy for L3-4 and L4-5 lumbar stenosis, performed in November 1995.  The examiner opined that most of the problems the Veteran had were related to his chronic longstanding back problem. 

On VA examination in May 1997 the Veteran reiterated that he had injured his low back in 1963 when he fell onto a self-propelled howitzer.  He had continued to have low back problems with pain, and, over the years, this became worse.  He reported a history of a muscle pull about four years prior to entry into service, but emphatically stated that this did not have anything to do with his low back problem.  X-rays of the low back revealed mild distal lumbar spondylosis and postoperative changes involving the distal lumbar spine.  The examiner noted that there was no adequate way to substantiate whether or not a muscle strain prior to service would have resulted in his low back problems.  Therefore, the examiner indicated that the Veteran's low back pain was probably directly related to his previous injury where he fell on the howitzer.  In support of his position, the examiner noted that the Veteran did have an actual injury, falling into the howitzer, as per his report, and he did have subsequent low back pain resulting in the eventual need for an MRI scan and subsequent surgery. 

In a September 1997 statement, Dr. B.D. indicated that the Veteran was a patient of his and had undergone an operation on his low back in November 1995.  The physician indicated that the Veteran initially had a fall into a howitzer in 1963, and that most of his subsequent low back difficulties were a result of that.  It was noted that there was no other previous history of falls. 

On VA examination in November 1997, it was noted that no medical records were available and that the examination would cover from January 1997 to the present.  Following physical examination, the diagnosis was history of lumbosacral strain. 

VA outpatient treatment records dated in 1998 reflect continued complaints of and treatment for low back pain. 

In a July 1999 statement, a VA physician reported the assertion of the Veteran with regard to injuring his back when he fell through the hatch of a mobile howitzer and struck his back.  The VA physician also noted that the Veteran had brought some STRs with him to the examination, and he made reference to a 1964 record mentioning the low back.  The VA physician observed that these records did not "deal with the etiology of [the back pain] at all", and noted that the presence of a current back disability was not in dispute.  The VA physician concluded that, "[a]lthough I am not an expert on back injuries, I think it not unreasonable to conclude that some or all of [the Veteran's] current back problems might be related to the injury that he describes in 1963." 

On VA examination in November 2000, the examiner noted that "[a]fter careful review of the service medical records there is insufficient evidence available to this examiner to collaborate [sic; probably means "corroborate"] a history of [a] fall during military service which may have resulted in the Veteran's current low back condition."  The final diagnosis, following X-rays, was status post lumbar laminectomy and "service medical records confirming lumbosacral strain."  The VA examiner also noted that there was insufficient evidence, as previously delineated, to confirm any fall injury which may have resulted in degenerative disc disease.  The examiner opined "on a more probable than not basis that the Veteran's degenerative disk disease which resulted in laminectomy likely was age related degeneration rather than the result of any specific injury". 

Review of the additional testimony provided by the Veteran at an August 2001 hearing at the RO, and the April 2004 hearing before the now-retired Veterans Law Judge, shows the Veteran repeated his history of injuring his back when he fell through the hatch of a mobile howitzer during service.  He testified that, while he did not receive treatment for a back disability until 1995, he had been suffering from continuous back problems since service separation until that time, but received no medical treatment for a back disability, in part because his employers did not offer medical insurance. 

Also submitted were statements from the Veteran's parents and a friend, asserting that the Veteran has been suffering from severe back pain since his release from service.  The Veteran's parents said he had to endure the back pain without medical attention because he did not have health insurance. 

A photocopy of a letter dated in March 1963, written by the Veteran to his parents, showed that he described an injury to the back when he fell when moving a gun to the service bay.  He said the back hurt, but that he was going to "see how long I can go" as he did not want to "just sit around doing nothing." 

In a January 2007 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) remanded the appeal to the Board, finding that the Board had failed to provide an adequate statement of reasons and bases for its determination.  The Court instructed the Board to presume that the authenticity of the Veteran's March 1963 letter to his parents, to consider and discuss in its decision this evidence that corroborates the appellant's account of his in-service accident, and to fully readjudicate the Veteran's claim. 

In December 2007, the Board referred the case to VHA for an expert opinion by an orthopedic physician. 

In a February 2008 letter, a VA physician noted that the Veteran's diagnoses of low back, lumbar spondylosis, degenerative disc disease, and lumbosacral strain were "very common to the general population and [were] very much age related".  The VA physician also noted that the Veteran was status post lumbar laminectomy, and that "[t]he stenosis which necessitated this surgery is most often related to age and degeneration rather than a distant history of trauma".  The VA physician reviewed the Veteran's report of a back injury in service in 1962 or 1963 when he struck his low back on the breech of a howitzer, and indicated that while the Veteran "may have suffered acute low back pain from this fall[,] in the absences of any permanent or serious injury, his acute low back pain should resolve. 

The reviewing physician further noted there was no documentation of permanent damage such as a fracture or dislocation.  The physician indicated that given the long period of time (after service) where the Veteran was engaged in work and not seeking care, there was a significant chance that the Veteran's low back pain was associated with this post-separation work.  The VA physician noted that lumbar stenosis was unlikely to have been caused by a distant history of trauma, without major permanent injuries such as fracture, dislocation, or instability.  Finally, the VA physician opined that it is "unlikely" that any current diagnosed chronic low back disorder was causally related to an event or incident in service. 

The Board denied the claim in September 2008.  In a June 2011 Memorandum Decision, the Court set aside the Board's September 2008 decision and remanded the appeal to the Board, finding that the Board had failed to provide an adequate statement of reasons and bases for its September 2008 determination.  The Court noted that the Board did not address the lay statements from the Veteran and his parents as they pertained to continuity of symptomatology.  It advised that the failure of the Board to make an assessment of the lay evidence of purposes of continuity of symptomatology rendered inadequate the Board's statement of reasons and bases.  

A 13-page January 2011 private medical report from D.B.M., MD., which was submitted by the Veteran's representative, indicates, though its notations concerning evidence contained in the Veteran's claims folder, that the Veteran's claims folder was very thoroughly reviewed.  An accurate, detailed, longitudinal review of the evidence, including lay statements from the Veteran and his parents, was reported, and the Veteran was interviewed, with the contents of that interview reported also.  The Veteran advised Dr. M. that following service discharge, he had worked most of his adult life as a long distance truck driver.  From the very beginning of this type of work, the sitting aggravated his low back pain.  He simply put up with it because he had to work in order to support himself, he did not have any insurance coverage from the companies that employed him, and he did not know, until 1996, that he could receive free VA medical care.  

In analyzing the facts, Dr. M. felt that it was important that there was an absence of other injuries.  The Veteran had had no history of workman's compensation claims and in the absence of any other known injuries, the known injuries must be given priority preference in evaluating the etiology of his chronic low back pain.  Dr. M.'s impression was that the Veteran's pain threshold was quite high, based on the lay statements and the fact that the Veteran was able to support himself for several decades despite having significant back pain.  He had had difficulty walking for several years prior to the surgery in 1995.  He could only walk for 1/2 mile before his back pain would cause him to stop, and prior to his November 1995 surgery, there were documents that pointed out that he would often ambulate in a hunched over position.  Despite this, he continued to work at various job positions.  Once he was hired by a company that gave him health insurance, shortly thereafter, he was referred to Dr. D. who in turn operated on his lumbar spine 4 weeks later.  Dr. M. concluded that it was reasonable to account for the absence of medical treatment following the Veteran's discharge from service based on a lack of health insurance and the Veteran's high threshold to pain.  

Dr. M. felt that there was a high degree of certainty that the Veteran's 1995 surgical procedure was related to his 1963 injury when he fell into the howitzer and injured his L4-L5 lumbar disc.  He stated that it was at least as likely as not that the Veteran injured his L4-L5 disc at that time.  He stated that it was important to note that the Veteran had not experienced any significant radiculopathy preoperatively.  The findings in the 1995 MRI report meant that the Veteran had bone spurs about his posterior facet joints, but that they were not clinically significant in respect to causing any pressure on the exiting nerve roots as they passed through the foraminal canals.  Dr. M. therefore felt that the reason the Veteran had had chronic low back pain without any radiculopathy was related to the fact that the bulging L4-L5 lumbar disc did not impinge against any nerve root.  Instead, his chronic low back pain was caused by the damage to the L4-L5 disc annulus.  

Dr. M. indicated that the nerve fibers of the disc are located in the outer layers of the disc.  Once the outer layer (annulus) is distorted, a patient can experience localized pain in the lumbar area.  A patient with the Veteran's MRI findings would experience chronic intermittent lumbar pain with or without muscle spasm.  The frequency and severity of the symptoms would depend on the individual's level of activity.  The usual conservative treatment consists of physical therapy, anti-inflammatories, and a home exercise program.  In the Veteran's case, especially considering his low paying type of employment that he typically had, it would have been a financial burden for him to pay out of pocket in respect to such treatment program.  The leg pain which the Veteran experienced leading up to his surgery was suggested by both STRs and Dr. Dirks to have been caused by claudication, a vascular problem instead of a spinal one.  

Dr. M. criticized the February 2008 VA examiner's conclusions, and submitted an article that presents an overview of chronic lumbar syndrome.  The Veteran had related that he had twisted as he fell into the howitzer in 1963, in hearing testimony, and he had to be assisted from the howitzer.  Dr. M. emphasized that this injury certainly was capable of causing soft tissue as well as disc injury.  He felt that the February 2008 VA examiner's opinion that a person has to suffer a severe injury such as a dislocation or fracture of his spine in order to injure a disc was absolutely not correct.  It was common knowledge that this was not the case, and almost all bulging discs occur due to a twisting and/or lifting type of everyday injury.  Also contrary to the February 2008 VA examiner's opinion stating that the Veteran's symptoms were caused by the aging process in respect to spondylosis, there was only mild spondylosis noted on the 1995 MRI.  Neither the spondylosis (noted as hypertrophy of the facet joints) nor the stenosis caused any encroachment of the nerves as they passed through the foraminal canals according to the 1995 MRI report.  If they had placed pressure on the nerves, the Veteran would have experienced continued radiculopathy since the pressure would have been constant.  Dr. M.'s diagnosis was chronic low back syndrome secondary to the injury of 1963.   


II. Legal Criteria/Analysis 

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372   (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran essentially contends that he has a low back disability which is related to a back injury he suffered in 1963 during his active duty service. 

The question of current low back disability is not in dispute.  It is clear from the medical evidence that the Veteran does have current low back disability which has been variously diagnosed.  There is also no question that the Veteran suffered low back symptoms during service.  Service treatment records document treatment for such symptomatology.  Moreover, as directed by the Court in the January 2007 Memorandum Decision, the Board herein presumes the authenticity of the Veteran's March 1963 letter to his parents in which he reported hurting his back.  The determinative question is whether the current low back disability is causally related to the in-service low back injury.  

STRs show that the Veteran had complaints of "backache" during service, however, the diagnoses included questionable back strain and history of lumbosacral muscle strain.  It is possible that some of the STRs are absent, as the Veteran has testified to in-service treatment not shown in available STRs.  However, subsequent physical examinations in service were essentially normal, and X-rays showed no abnormality.  On his separation examination, clinical evaluation of his spine was normal.  The first medical evidence of any low back problem post-service was an X-ray and MRI in September 1995, which showed spondylosis and disc space narrowing at the L4-5 level, and mild disc space narrowing at the L5-S1 level.  

It is this long period after service with no documentation of low back complaints or findings that makes this case troublesome.  After reviewing the Veteran's testimony at VA hearings and reviewing his statements that he has had low back pain for many years, but worked for an employer who did not provide medical insurance.  The Board has also reviewed statements from his parents which include comments to the general effect that they know that the low back has caused problems for the Veteran for many years.  It is obvious that the Veteran has a financial interest in this case and that his parents must be viewed as biased to at least some degree.  However, without more, the Board is unable to conclude that the statements by the Veteran and his parents regarding a continuity of low back symptoms since service are not credible.  As such, the Veteran's sworn testimony and the statements from him and his parents establish a continuity of low back symptomatology since service to link the current low back disability with the in-service injury. 

The Board further notes that the positive medical evidence, which tends to support a link between the Veteran's low back disability and service, includes a May 1997 VA examiner's opinion, a September 1997 statement from Dr. B.D., and a July 1999 VA examiner's opinion.  The VA examiner in May 1997 felt that there "probably" was and the July 1999 examiner felt that there "might" be a relationship between the Veteran's current back disability and service.  Most important and probative, however, is the very thorough review of the Veteran's entire medical and work history provided by Dr. M. in January 2011.  Dr. M.'s thorough review of such and his explanation, based on medical, financial, and personal factors involved for this Veteran, as demonstrated by his discussion of the evidence he cited, convince the Board beyond a reasonable doubt that the Veteran's in-service howitzer injury injured the annulus to his L4-L5 disc, causing him to have chronic symptoms which he dealt with on his own over the years until he was insured in about 1995 and very shortly thereafter sought treatment leading almost immediately to surgery.  

The Board notes that the negative evidence of record includes the part of November 2000 VA examiner's report that concluded that the Veteran had age-related degeneration because there was not good enough documentation in STRs to show a fall injury in service sufficient to cause degenerative disc disease.  However, there now is good enough documentation of an injury in service sufficient to show an L4-L5 injury, thanks in part to the January 2011 opinion from Dr. M.  The documentation need not be in STRs.  Corroborative evidence is acceptable.

As for the February 2008 VHA opinion, the Board finds that it is less persuasive and probative than the opinion from Dr. M.  The opinion was about 1/2 page long in its entirety, and dismisses a causal relationship because there was no documentation of any permanent or serious injury in service, such as a dislocation or a fracture.  However, Dr. M.'s report convinces the Board that a dislocation or fracture is not necessary; that the Veteran's service injury, with a twisting component to it, likely caused an L4-L5 disc injury, an annulus tear; and that the Veteran likely continued to have chronic low back symptoms from it after service, up until the time of his surgery in 1995.  

In sum, after reviewing the totality of the competent and credible evidence, the Board finds that service connection for chronic low back disability is warranted.  

III. Duty to Notify and Assist 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Although it does not appear that the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date, he will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.  


ORDER

Service connection for a low back disability is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


